 In the Matter of NICHOLSON TRANSIT COMPANYandFOREMAN'SASSOCIATION OF AMERICA (INDEPENDENT), CHAPTER 159Case No. 7-R-2007SUPPLEMENTAL DECISIONANDSECOND AMENDED DIRECTION OF ELECTIONSMarch11, 1946On January 14, 1946, the National Labor Relations Board issued aDecision and Direction of Elections 1 in the above-entitled proceed-ing, finding that engineers and mates employed by Nicholson TransitCompany, Ecorse, Michigan, herein called the Company, constitutedseparate appropriate bargaining units and directing that separateelections be conducted (1) among engineers of the Company to deter-mine whether they desire to be represented by Foreman's AssociationofAmerica (Independent), Chapter 159, herein called the Fore-man's Association, or by Marine Engineer's Beneficial Association,herein called M. E. B. A., or by neither, and (2) among mates of theCompany to determine whether or not they desire to be representedby the Foreman's Association, for the purposes of collective bargain-ing.On January 25, 1946, the Regional Director for the SeventhRegion, within whose territory the Company's headquarters lie, in-formed the Board that the 1945 navigation season on the Great Lakeshad closed and that the Company's boats were laid up and its em-ployees dispersed, and requested that the Board extend the time forholding the elections.On February 5, 1946, the Board issued anorder postponing indefinitely the holding of the elections.The normal season of navigation on the Great Lakes is from April15 to November 15. In 1945 some of the Company's boats operatedthrough December.During the 1945 season the Company operatedfive boats, employing approximately 19 engineers and 15 mates. Thepetition in the instant case was filed on March 23, 1945; the hearingwas held on August 20 and 21, 1945; and the Decision and Directionof Elections issued on January 14, 1946.At the time of the hearingin this proceeding the parties had reason to believe that the questions1 65 N. L.R B. 418.66 N. L.R. B., No. 81.597 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning representation which had arisen would be resolved duringthe current operating season.No issue therefore arose during thecourse of the hearing concerning the time for holding the electionsand the eligibility of employees in the units voting therein.Thus,for determining eligibility to vote, the Board in its Direction ofElections adopted its usual eligibility date for holding elections, i. e.,employment during the pay-roll period immediately preceding thedate of the issuance of the Direction.Due to unavoidable delay in processing this case, our Decision andDirection of Elections did not issue, and therefore the elections werenot held during the 1945 operating season.Preparations for the1946 season are now in progress.The Company has acquired fiveadditional boats and intends to operate 10 boats during the 1946season, hiring additional mates and engineers for this purpose.Under these circumstances, issues have now arisen between the Com-pany and the Foreman's Association (1) as to the time for holdingthe elections and (2) as to the date for determining eligibility to votein the elections.The Foreman's Association urges that the electionsshould be held immediately by mail among mates and engineers em-ployed during the 1945 season, among whom it carried on its organiza-tional campaign, and for whose immediate benefit the petition hereinwas filed.The Company urges that, in view of the delay, the elec-tions should now be postponed until after the opening of the 1946season, and that the elections should be conducted by manual ballotamong all mates and engineers then employed on its boats.2We have considered the contentions of the parties and the mattersurged by each of them in support of their respective contentions.Since the opening of the 1946 season is now imminent, we believethat no useful purpose will be served by holding elections among em-ployees listed on the 1945 pay roll in units necessarily restricted toemployees on these boats if the elections are to be representative ofthe employees to be covered by any certification predicated upon suchelections.In order to make the elections representative of mates and engi-neers already employed or immediately to be employed by the Com-pany for its operations during the 1946 season, and in accord withour frequent practice in maritime cases,3 we will issue a SecondAmended Direction of Elections to provide (1) that the RegionalDirector shall hold the elections among mates and engineers of theCompany as soon as possible but after employees in the respectiveappropriate units have been engaged for the 1946 season, and (2) thatemployees eligible to vote shall be those in each unit at the time when2M. E. B. A. has expressed no formal position with respectto the issues thusraised.8 SeeMatter of Bethlehem Transportation Corporation,et al.,66 N. L. R. B. 345. NICHOLSON TRANSIT COMPANY599the boats to which they are attached are balloted,except that no em-ployee shall be allowed to vote twice by virtueof transferring fromone boat to another.SECOND AMENDED DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations, Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nicholson TransitCompany, Ecorse,Michigan, separate elections by secret ballotshall be conducted as soon as convenient and beginning as promptlyas possible after the employees in each unit have been hired for the1946 season, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe groups set forth below who are employed on the date when theirrespective boats are balloted, including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections :(1)Among all engineers employed by the Company to determinewhether they desire to be represented by Foreman's Association ofAmerica (Independent), Chapter 159, or by Marine Engineers'Beneficial Association, C. 1. 0., for the purposes of collective bargain-ing, or by neither; and(2)Among all mates employed by the Company to determinewhether or not they desire to be represented by Foreman's Associationof America (Independent), Chapter 159, for the purposes of collec-tive bargaining.